DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/27/19.  These drawings are acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichii et al. (EP 2944986) (of record).
Consider claim 1, Ichii discloses (e.g. figures 1-3) a display device comprising: 

a light deflector (208, optical scanner) configured to deflect the light incident on the light deflector in a main scanning direction and a sub-scanning direction (two-dimensional scanning); 
a divergence optical system (210, microlens array) configured to diverge the light deflected by the light deflector to form a virtual image (virtual image G) to be visually recognized by an observer (300, driver), and 
a dioptric system (209, free-form surface mirror) disposed on an optical path between the light deflector and the divergence optical system to refract the light deflected by the light deflector to be made incident on the divergence optical system (see figure 3, the free-form surface mirror is located between the micro lens array and the optical scanner), the dioptric system having a refractive power different in the main scanning direction than in the sub-scanning direction (since the element is rotationally aspherical, the refractive power is different in orthogonal directions) [0020-0023, 0048-009].
Consider claim 2, Ichii discloses (e.g. figure 1A) a display device, wherein the refractive power reduces an angle that a part of the light that is deflected by the light deflector and is incident on the divergence optical system and corresponds to an edge of the virtual image forms with the light diverged by the divergence optical system to reach a viewpoint of the observer (The light has a range incident angles from the optical scanner.  At an edge, the angle can be reduced of the light deflected by the optical scanner and incident on the microlens array), and the refractive power in the main scanning direction is greater than the refractive power in the sub-scanning direction (the 
Consider claim 3, Ichii discloses (e.g. figure 1A) a display device, wherein the dioptric system comprises a reflecting mirror (209, free-form mirror surface) [0020-0023, 0048-0049]. 
Consider claim 5, Ichii discloses (e.g. figure 1A) a display device, wherein the dioptric system and the divergence optical system have a similar optical element (the free form mirror surface 209 and microlens array 210 have a similar optical element in that they both diverge light) [0020-0023, 0048-0049]. 
Consider claim 6, Ichii discloses (e.g. figure 1A) a display device, wherein the dioptric system and the divergence optical surface of the divergence optical system have a similar optical surface (the free form mirror surface 209 and microlens array 210 have a similar optical surface in that they both function to diverge light) [0020-0023, 0048-0049]. 
Consider claim 8, Ichii discloses (e.g. figure 1A) a display system comprising: the display device according to claim 1: an imaging optical system (200, HUD) configured to form the virtual image with the light diverged by the divergence optical system (see figure 3); and a reflector (302, windshield) configured to reflect light emitted from the imaging optical system (see figure 3) [0018-0021].
Consider claim 9, Ichii discloses (e.g. figure 1A) a mobile object comprising the display system according to claim 8, wherein the reflector is a windshield (302, windshield) configured to reflect the light diverged by the divergence optical system (see figure 3, the reflected light is light diverged by the microlens array 210) [0020-0021]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichii et al. (EP 2944986)  (of record) in view of Fujikawa et al. (US 2013/0021224).
Consider claim 4, Ichii does not explicitly disclose that the dioptric system comprises a transmission lens.  Ichii and Fujikawa are related as display devices.  Fujikawa discloses (e.g. figure 4) a free form surface element that is formed as a lens [0051]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Ichii to utilize a transmission lens as the dioptric system as taught by Fujikawa, in order to provide a clear image through the entire range of the virtual image.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichii et al. (EP 2944986) (of record).
Consider claim 7, Ichii discloses a display device wherein a lens is disposed between the light source and the light deflector, f1 denotes a focal length of the lens, f2 denotes a focal length of the dioptric system, and d denotes a distance between the lens and the dioptric system., wherein a refractive optical surface of the dioptric system and a divergent optical surface of the divergence optical system.  However, Ichii does not explicitly disclose that the claimed relationship is satisfied.  It is considered to be In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the positional relationship of the elements through routine experimentation in order to obtain a workable range so that a clear virtual image can be formed with a range of device size configurations.  
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inamoto (US 2015/0219803) discloses an image display for a virtual image. Light is incident on a deflecting mirror to be redirected and diverged so that a viewer can view a clear virtual image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872